By The Court.
This case cannot be distinguished from Watson’s Lessee v. Bailey;(b) the principle of which has been affirmed by this Court, in several subsequent cases, particularly in Evans v. The Commonwealth, (Sunbury, June, 1818,) and Hopkins v. Birchall, (Philadelphia, July, 1818.) The act of assembly has not been substantially complied with. It does not appear, that the wife acted without coertion or compulsion of her husband. The judgment must therefore be reversed, and a venire facias de novo awarded.
Judgment reversed, and a venire facias de novo awarded.

 1 Binn. 470, See ante 40,